            Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 1 of 16




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2
     WILLIAM C. PEACHEY
 3   Director
 4
     GLENN M. GIRDHARRY
 5   Assistant Director
 6   AARON S. GOLDSMITH
 7   Senior Litigation Counsel

 8   JOSHUA S. PRESS
     Senior Litigation Counsel
 9
            United States Department of Justice
10          Civil Division
            Office of Immigration Litigation
11          District Court Section
12          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
13          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
14          e-Mail: joshua.press@usdoj.gov
15   Attorneys for Defendants
16
                             UNITED STATES DISTRICT COURT
17                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
18
19
20    NATIONAL ASSOCIATION
      OF MANUFACTURERS, et al.,                    Case No. 4:20-cv-4887-JSW
21
                        Plaintiffs,
22                                                STIPULATED PROTECTIVE
             v.                                      ORDER REGARDING
23                                                     CONFIDENTIAL
      UNITED STATES DEPARTMENT                         INFORMATION
24
      OF HOMELAND SECURITY, et al.,                Judge: Hon. Jeffrey S. White
25
                        Defendants.
26
27
28                                                      Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                         Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                          P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                              Washington, D.C. 20044
                                                                   (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 2 of 16




 1   1.     PURPOSES AND LIMITATIONS
 2   Disclosure and discovery activity in this action are likely to involve production of confidential,
 3   private, or statutorily protected information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 6   Protective Order. The parties state that this agreement is consistent with Federal Rule of Civil
 7   Procedure 26(c) and acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public disclosure and
 9   use extends only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.4,
11   below, that this Stipulated Protective Order does not automatically entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
13   the standards that will be applied when a party seeks permission from the court to file material
14   under seal.
15   2.     “CONFIDENTIAL INFORMATION”
16          As used in this Protective Order, the term “Confidential Information” constitutes the
17   following:
18          (a) private or personally identifiable information (“PII”) about individuals other than the
19   named Plaintiffs, the disclosure of which normally would be prohibited by both the Privacy Act,
20   5 U.S.C. § 552a, et seq., and Federal Rule of Civil Procedure 5.2 in any court filing not made
21   under seal. As discussed below, if the only Confidential Information on a document is PII, only
22   the specific portion of the document with such PII is covered by this Order, and such PII includes:
23          (b) an individual’s social security number, tax identification number, alien registration
24   number (“A number”), passport numbers, driver license numbers, and any similar numbers
25   assigned to an individual by a federal/national, state, or local government of the United States or
26   any other country;
27          (c) names, locations of, and any other identifying information which would allow the
28                                                                       Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                          Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  1                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                               Washington, D.C. 20044
                                                                                    (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 3 of 16




 1   identification of the particular individual(s) to whom the information relates, or testimony on the
 2   record, of individuals who are not parties or witnesses to this litigation;
 3          (d) names, telephone numbers, and electronic-mail addresses of federal government
 4   employees;
 5          (e) birth dates;
 6          (f) any information that is protected or restricted from disclosure by state or federal statute
 7   or regulation, but which the Court may order to be produced, such as information protected by
 8   the Privacy Act, 5 U.S.C. § 552a, and other statutes or regulations that may prevent disclosure of
 9   specific alien information, including but not limited to, 8 U.S.C. §§ 1160(b)(5), (6); 1186a(c)(4),
10   1202(f), 1254a(c)(6), 1255a(c)(4), (5); 1304(b), and 22 U.S.C. § 7105(c)(1)(C), 8 C.F.R.
11   §§ 210.2(e), 214.11(e), 214.14(e), 216.5(e)(3)(iii), 216.5(e)(3)(viii), 236.6, 244.16, 245a.2(t),
12   245a.3(n), 245a.21, 1003.27(b)–(d), 1003.46, and 1208.6, which otherwise could subject either
13   party to civil or criminal penalties or other sanctions in the event of unauthorized disclosure;
14          (g) records or information of the U.S. Department of State and of diplomatic and consular
15   offices of the United States pertaining to the issuance or refusal of visas or permits to enter the
16   United States that are considered confidential under the Immigration and Nationality Act
17   (“INA”), 8 U.S.C. § 1202(f).
18          (h) photographs and fingerprints of individuals;
19          (i) names of any individuals known to be under 18 years of age;
20          (j) any other personally identifiable information identified in Federal Rule of Civil
21   Procedure 5.2 and LCR 5.2(a); and
22          (k) all other protected documents, information or tangible things not identified above
23   which the parties agree in writing or which the Court orders as qualifying for protection under
24   Federal Rule of Civil Procedure 26(c).
25          If a designating party determines that information not described in this paragraph should
26   be designated “Confidential Information,” the parties shall negotiate the appropriateness of that
27   designation in good faith and endeavor to resolve any dispute prior to the production of that
28                                                                       Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                          Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  2                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                               Washington, D.C. 20044
                                                                                    (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 4 of 16




 1   information. If the parties are unable to resolve the dispute within 14 calendar days, the
 2   designating party shall designate the material as containing “Confidential Information” and
 3   produce it. The receiving party can then challenge the confidentiality designation(s) pursuant to
 4   Section 6 of this Stipulated Order.
 5          Information that is publicly available and information that does not permit the
 6   identification of the particular individuals to whom the information relates is not considered
 7   “Confidential Information.”
 8   3.     SCOPE
 9          The protections conferred by this Order cover Confidential Information (as defined
10   above), and (1) any information copied or extracted from Confidential Information; (2) all copies,
11   excerpts, summaries, or compilations of Confidential Information; and (3) any testimony,
12   conversations, or presentations by parties of their counsel that reveal Confidential Information.
13   However, the protections conferred by this Order do not cover information that is in the public
14   domain, or becomes part of the public domain through trial or otherwise.
15   4.     ACCESS TO AND USE OF CONFIDENTIAL INFORMATION
16          4.1     Basic Principles. A receiving party may use Confidential Information that is
17   disclosed or produced by another party or by a non-party in connection with this case only for
18   prosecuting, defending, or attempting to settle this litigation. Confidential Information may be
19   disclosed only to the categories of persons and under the conditions described in this agreement.
20   Confidential Information must be stored and maintained by a receiving party at a location and in
21   a secure manner that ensures that access is limited to the persons authorized under this agreement.
22          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
23   by the court or permitted in writing by the designating party, a receiving party may disclose any
24   Confidential Information only to:
25                  (a) Counsel of Record in this action and any support staff and other employees of
26   such counsel assisting in this action with an appropriate need to know. If any Counsel of Record,
27   support staff, or other employees cease to represent a party in this action for any reason, such
28                                                                     Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                        Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                 3                       P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                             Washington, D.C. 20044
                                                                                  (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 5 of 16




 1   counsel shall no longer have access or be authorized to receive any Confidential Information;
 2                  (b) the officers, directors, and employees (including House Counsel) of the
 3   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
 4   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
 5   Designating Party or ordered by the court;
 6                  (c) any experts or consultants retained for this action by counsel to a party or
 7   support staff or employees for such an expert or consultant with an appropriate need to know;
 8                  (d) Professional Vendors to whom disclosure is reasonably necessary for this
 9   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                  (e) any other person mutually authorized by the parties’ counsel to examine such
11   information with an appropriate need to know;
12                  (f) during their depositions, witnesses in the action with an appropriate need to
13   know. Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
14   information must be marked by the court reporter and may not be disclosed to anyone except as
15   permitted under this Stipulated Order;
16                  (g) the Court and its personnel, including court reporters;
17                  (h) the author or recipient of a document containing the information or a custodian
18   or other person who otherwise possessed the information;
19                  (i) copying or imaging services retained by counsel to assist in the duplication of
20   Confidential Information, provided that counsel for the party retaining the copy or imaging
21   service instructs the service not to disclose any Confidential Information to third parties and to
22   immediately return all originals and copies of any Confidential Information
23          All persons listed in subparagraphs 4.2(b)–(f) to whom Confidential Information is
24   disclosed shall first be required to read the terms of this Protective Order and sign a copy of the
25   Acknowledgment of Protective Order form, attached hereto as EXHIBIT A. This requirement
26   does not apply to the disclosure of Confidential Information to the Court and its personnel.
27          4.3     Filing Confidential Information. A Party that wishes to file Confidential
28                                                                     Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                        Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  4                      P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                             Washington, D.C. 20044
                                                                                  (202) 305-0106
              Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 6 of 16




 1   Information shall redact all information as required under Federal Rule of Civil Procedure 5.2
 2   prior to filing.
 3           Confidential Information not covered by Federal Rule of Civil Procedure 5.2 shall either
 4   be redacted or submitted with a motion to be filed under seal. If either party wishes to file
 5   documents containing Confidential Information under seal, the other party hereby stipulates to
 6   such motion, except as set forth below. Again, Civil Local Rule 79-5 sets forth the procedures
 7   that must be followed and the standards that will be applied when a party seeks permission from
 8   the court to file materials under seal; provided, however, that this Stipulated Order satisfies the
 9   parties’ meet-and-confer requirements with respect to sealing documents containing the
10   Confidential Information identified in paragraph 2 of this Stipulated Order. If the Court denies or
11   denies in part any motion to seal filed by either side, the document will remain under seal but will
12   not be considered by the Court unless the submitting party files an unredacted or revised redacted
13   version of the document within seven (7) days of the Court’s denial order.
14           4.4        Filing Motions, Oppositions, and Replies Under Seal. In the event that either party
15   files a motion, opposition, or reply under seal, the provisions of Civil Local Rule 79-5 shall apply,
16   except that parties shall have seven (7) days from the date of their under-seal filing to file the
17   redacted versions required under that rule.
18           4.5        Use Of Information Subject To Protective Order. Use of any information or
19   documents subject to this Protective Order, including all information derived therefrom, shall be
20   restricted to use in this litigation (subject to the applicable rules of evidence and subject to the
21   confidentiality of such materials being maintained) and shall not be used by anyone subject to the
22   terms of this agreement, for any purpose outside of this litigation or any other proceeding between
23   the parties. Without limiting the generality of the foregoing sentence, no one subject to this
24   Protective Order shall use Confidential Information obtained in this litigation to retaliate against,
25   intimidate, report or refer an individual to any governmental authorities, discriminate against any
26   individual in any manner, or harass any other party or witness, relatives of any other party or
27   witness, including domestic partners of a party or witness; or any individuals associated with the
28                                                                         Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                            Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                    5                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                                 Washington, D.C. 20044
                                                                                      (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 7 of 16




 1   parties in any way. Nothing in this Protective Order shall limit or in any way restrict the use of
 2   information obtained outside of this litigation.
 3          5.      DESIGNATION OF CONFIDENTIAL INFORMATION
 4          5.1     Exercise of Restraint and Care in Designating Information for Protection. Each
 5   party or non-party that designates information or items for protection under this agreement must
 6   take care to limit any such designation to specific material that qualifies under the appropriate
 7   standards. The designating party must designate for protection only those parts of material,
 8   documents, items, or oral or written communications that qualify, so that other portions of the
 9   material, documents, items, or communications for which protection is not warranted are not
10   swept unjustifiably within the ambit of this agreement.
11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12   shown to be clearly unjustified or that have been made for an improper purpose (for example, to
13   unnecessarily encumber or delay the case development process or to impose unnecessary
14   expenses and burdens on other parties) expose the designating party to sanctions.
15          If it comes to a designating party’s attention that information or items that it designated
16   for protection do not qualify for protection, the designating party must promptly notify all other
17   parties that it is withdrawing the mistaken designation.
18          5.2     Manner and Timing of Designations: Except as otherwise provided in this
19   agreement or as otherwise stipulated or ordered, disclosure or discovery material that qualifies
20   for protection under this agreement must be clearly so designated before or when the material is
21   disclosed or produced.
22                  (a) Information in documentary form: (for example, paper or electronic documents
23   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
25   contains Confidential Information. If only a portion or portions of the material on a page qualifies
26   for protection, the producing party also must clearly identify the protected portion(s) (for
27   example, by making appropriate markings in the margins).
28                                                                      Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                         Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  6                       P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                              Washington, D.C. 20044
                                                                                   (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 8 of 16




 1                   (b) Testimony given in deposition or in other pretrial or trial proceedings: the
 2   parties must identify on the record, during the deposition, hearing, or other proceeding, all
 3   protected testimony, without prejudice to their right to so designate other testimony after
 4   reviewing the transcript. Any party or non-party may, within ten days after receiving a deposition
 5   transcript, designate portions of the transcript, or exhibits thereto, as confidential.
 6                   (c) Other tangible items: the producing party must affix in a prominent place on
 7   the exterior of the container or containers in which the information or item is stored the word
 8   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 9   the producing party, to the extent practicable, shall identify the protected portion(s).
10           5.3     Inadvertent Failures to Designate. If a Party inadvertently fails to designate
11   material as “Confidential Information” at the time of production, it shall take reasonable steps to
12   notify all Receiving Parties of its failure within five business days of discovery. The Producing
13   Party shall promptly supply all Receiving Persons with new copies of any documents bearing
14   corrected confidentiality designations, and the receiving party shall return or destroy the original
15   materials, and certify in writing to the Producing Party that such information has been destroyed.
16   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
17           6.1     Timing of Challenges. Any party or non-party may challenge the designation of
18   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
19   designation is necessary to avoid foreseeable and substantial harm, unnecessary economic
20   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
21   challenge a confidentiality designation by electing not to mount a challenge promptly after the
22   original designation is disclosed.
23           6.2     Challenge to Confidential Designation. The parties reserve the right to file a
24   motion to unseal or un-redact if either party believes that documents filed under seal or redacted:
25   (a) do not contain Confidential Information identified in paragraph 2 of this Stipulated Order
26   and/or do not meet the applicable legal standard for sealing, and therefore should be neither sealed
27   nor redacted; or (b) do contain Confidential Information identified in paragraph 2 of this
28                                                                        Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                           Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                   7                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                                Washington, D.C. 20044
                                                                                     (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 9 of 16




 1   Stipulated Order, but should be redacted rather than sealed, or redacted differently. The parties
 2   shall make a good faith effort to meet and confer regarding any such proposed motion.
 3          6.3     Meet and Confer. The parties must make every attempt to resolve any dispute
 4   regarding confidential designations without court involvement. Any motion regarding
 5   confidential designations or for a protective order must include a certification, in the motion or in
 6   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference
 7   with other affected parties in an effort to resolve the dispute without court action. The certification
 8   must list the date, manner, and participants to the conference. A good faith effort to confer requires
 9   either a face-to-face meeting or a telephonic conference. The parties agree that they will use
10   judicious redactions in an effort to resolve any disagreement regarding whether certain
11   information qualifies as confidential.
12          6.4     Judicial Intervention. If the parties cannot resolve a challenge to a confidentiality
13   designation without court intervention, the Designating Party shall file and serve a motion to
14   retain confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
15   applicable) within 3 business days after the Receiving Party notifies the Designating Party of the
16   impasse by writing. Each such motion must be accompanied by a competent declaration affirming
17   that the movant has complied with the meet and confer requirements imposed in the preceding
18   paragraph. Failure by the Designating Party to make such a motion including the required
19   declaration within 3 days shall automatically waive the confidentiality designation for each
20   challenged designation. In addition, the Challenging Party may file a motion challenging a
21   confidentiality designation at any time if there is good cause for doing so, including a challenge
22   to the designation of a deposition transcript or any portions thereof. Any motion brought pursuant
23   to this provision must be accompanied by a competent declaration affirming that the movant has
24   complied with the meet and confer requirements imposed by the preceding paragraph. The burden
25   of persuasion in any such challenge proceeding shall be on the Designating Party. Unless the
26   Designating Party has waived the confidentiality designation by failing to file a motion to retain
27   confidentiality as described above, all parties shall continue to afford the material in question the
28                                                                        Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                           Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                   8                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                                Washington, D.C. 20044
                                                                                     (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 10 of 16




 1   level of protection to which it is entitled under the Producing Party’s designation until the court
 2   rules on the challenge.
 3           7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 4   OTHER LITIGATION
 5           If a party is served with a subpoena or a court order issued in other litigation that compels
 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 7   must:
 8           (a) Promptly notify the other party in writing and include a copy of the subpoena or court
 9   order so that the producing party has sufficient time to commence an action in the appropriate
10   court to enjoin disclosure.
11           (b) Promptly notify the party who caused the subpoena or order to issue in the other
12   litigation that some or all of the material covered by the subpoena or order is subject to this
13   Stipulated Order and provide a copy of this Stipulated Order with that notification;
14           (c) Cooperate with respect to all reasonable procedures sought to be pursued by the
15   designating party or parties whose confidential information may be affected, including objecting
16   and seeking a protective order in the litigation in which the subpoena or order issued; and
17           (d) Decline to produce the Confidential Information if an objection has been made until
18   the objection has been resolved unless disclosure, dissemination, or transmission is required by
19   law or court order. Any person, entity or organization who receives “Confidential Information”
20   shall abide by all terms and conditions set forth herein unless otherwise permitted by Court Order.
21   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22           If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential
23   Information to any person or in any circumstance not authorized under this agreement, the
24   receiving party must immediately (a) notify in writing the designating party of the unauthorized
25   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
26   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
27   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
28                                                                       Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                          Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  9                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                               Washington, D.C. 20044
                                                                                    (202) 305-0106
             Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 11 of 16




 1   Agreement to Be Bound” that is attached hereto as EXHIBIT A.
 2   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 3           MATERIAL
 4           When a producing party gives notice to receiving parties that certain inadvertently
 5   produced material is subject to a claim of privilege or other protection, the obligations of the
 6   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 7   is not intended to modify whatever procedure may be established in an e-discovery order or
 8   agreement that provides for production without prior privilege review.
 9   10.     USE OF CONFIDENTIAL INFORMATION
10           The limitations and restrictions on “Confidential Information” in this Protective Order
11   shall not apply with respect to information:
12           (a) If it is publicly-available information, whether it becomes public before or after
13   production in this litigation.
14           (b) If the person to whom the information refers has the legal authority to allow the non-
15   confidential treatment of the information and has affirmatively consented to such non-confidential
16   treatment, and either parties’ counsel has stated in writing to the other party that it has received
17   such consent.
18           (c) If the parties have a dispute arising from the use of public information, the parties agree
19   to resolve the dispute pursuant to Section 6 of this Stipulated Order.
20   11.     TERMINATION OF LITIGATION AND RETURN OR DESTRUCTION OF
21           DOCUMENTS
22           Anyone to whom “Confidential Information” has been disclosed in accordance with
23   Section 4 of this Stipulated Order shall maintain “Confidential Information” pursuant to the terms
24   of this Protective Order, subject to further order by this Court (this provision does not apply to
25   Confidential Information disclosed to and maintained by the Court and its personnel, including
26   court reporters).
27           Within ten (10) days after the final disposition of this action, including any and all appeals,
28                                                                        Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                           Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                    10                       P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                                Washington, D.C. 20044
                                                                                     (202) 305-0106
            Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 12 of 16




 1   all “Confidential Information” and copies thereof shall be returned to the producing parties or
 2   destroyed, at the option of the disclosing party, except as this Court may otherwise order or as
 3   provided by law. If destroyed, the receiving party shall certify in writing to the producing party
 4   that such information has been destroyed.
 5          Notwithstanding this provision, counsel of record may maintain a complete set of
 6   discovery for their records through the final disposition of this action, including any and all
 7   appeals or the time during which an appeal is possible, and for a period of five (5) years after
 8   resolution of the case or after any judgment becomes final, whichever is later, provided that such
 9   counsel maintain the confidential nature of the discovery, as set forth in this Protective Order.
10   Within ten (10) days after this time period, counsel of record shall destroy all “Confidential
11   Information” and copies thereof, except as this Court may otherwise order or as is required by
12   law. The receiving party shall certify in writing to the producing party that such information has
13   been destroyed.
14          The confidentiality obligations imposed by this agreement shall remain in effect until a
15   designating party agrees otherwise in writing or a court orders otherwise.
16   12.    MISCELLANEOUS
17          12.1       Enforceability Upon Signing. By signing the Stipulated Protective Order, the
18   parties agree to be bound by its terms unless and until those terms are modified by a Court order.
19          12.2       Right to Further Relief. Nothing in this Order abridges the right of any party to
20   seek its modification by the Court in the future.
21          12.3       Right to Assert Other Objections. By stipulating to entry of this Order, no party
22   waives any right it otherwise would have to object to disclosing or producing any information or
23   item on any ground not addressed in this Order, nor waives any claim or defense in this case.
24   Similarly, no party waives any right to object on any ground to use in evidence of any of the
25   material covered by this Order, and nothing herein shall be construed to affect in any way the
26   evidentiary admissibility of any document, testimony, or other matter at any proceeding related
27   to this Action.
28                                                                      Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                         Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                   11                      P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                              Washington, D.C. 20044
                                                                                   (202) 305-0106
            Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 13 of 16




 1          12.4     Filing Confidential Information. Without written permission from the
 2   Designating Party or a court order secured after appropriate notice to all interested persons, a
 3   Party may not file in the public record in this action any Confidential Information. A Party that
 4   seeks to file under seal any Confidential Information must comply with Civil Local Rule 79-5.
 5   Confidential Information may only be filed under seal pursuant to a court order authorizing the
 6   sealing of the specific Confidential Information at issue. Pursuant to Civil Local Rule 79-5, a
 7   sealing order will issue only upon a request establishing that the Confidential Information at issue
 8   is privileged, protectable by statute, or otherwise entitled to protection under the law. If a
 9   Receiving Party's request to file Confidential Information under seal pursuant to Civil Local Rule
10   79-5(e) is denied by the court, then the Receiving Party may file the Confidential Information in
11   the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by the court.
12          12.5    This order shall constitute a court order authorizing disclosure of information
13   designated as confidential, subject to the protections described herein, for purposes of the Privacy
14   Act, 5 U.S.C. § 552a(b)(11) (authorizing disclosure pursuant to the order of a court of competent
15   jurisdiction) and any other state or federal statute or regulation that provides for disclosure
16   pursuant to court order.
17   13.    FINAL DISPOSITION
18          Within 150 days after the termination of this action, including all appeals, each receiving
19   party must return all Confidential Information to the producing party, including all copies,
20   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods
21   of destruction. Notwithstanding this provision, counsel are entitled to retain one archival copy of
22   all documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
23   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
24   work product, even if such materials contain confidential material. The confidentiality obligations
25   imposed by this agreement shall remain in effect until a producing party agrees otherwise in
26   writing or a court orders otherwise.
27   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28                                                                      Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                                         Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                 12                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                              Washington, D.C. 20044
                                                                                   (202) 305-0106
           Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 14 of 16




 1   Dated: December 2, 2020            Respectfully submitted,
 2
                                        JEFFREY BOSSERT CLARK
 3                                      Acting Assistant Attorney General

 4                                      WILLIAM C. PEACHEY
                                        Director
 5
 6                                      GLENN M. GIRDHARRY
                                        Assistant Director
 7
 8                                      AARON S. GOLDSMITH
                                        Senior Litigation Counsel
 9
                                        /s/ Joshua S. Press
10                                      JOSHUA S. PRESS
11                                      Senior Litigation Counsel
                                        United States Department of Justice
12                                      Civil Division
                                        P.O. Box 868, Ben Franklin Station
13                                      Washington, DC 20044
14                                      Phone: (202) 305-0106
                                        joshua.press@usdoj.gov
15
                                        Attorneys for Defendants
16
17                                      /s/ Paul W. Hughes
                                        Paul W. Hughes (Pro Hac Vice)
18                                      phughes@mwe.com
                                        Michael B. Kimberly (Pro Hac Vice)
19
                                        mkimberly@mwe.com
20                                      Sarah P. Hogarth (Pro Hac Vice)
                                        shogarth@mwe.com
21                                      500 North Capitol Street NW
                                        Washington, DC 20001
22
                                        (202) 756-8000
23
                                        William G. Gaede, III (136184)
24                                      wgaede@mwe.com
                                        275 Middlefield Road, Suite 100
25
                                        Menlo Park, CA 94025
26                                      (650) 815-7400

27                                      Attorneys for Plaintiffs
28                                                           Department of Justice, Civil Division
     STIPULATED PROTECTIVE ORDER                              Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS      13                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                   Washington, D.C. 20044
                                                                        (202) 305-0106
            Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 15 of 16




 1                                               EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                    I,   _____________________________           [print   or   type   full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury that I have read
 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States
 6
     District Court for the Northern District of California on [date] in the case of Nat’l Ass’n of Mfrs.
 7
     v. DHS, Case No. 4:20-cv-4887-JSW (N.D. Cal.). I agree to comply with and to be bound by all
 8
     the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
 9
     comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10
     promise that I will not disclose in any manner any information or item that is subject to this
11
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions
12
     of this Order.
13
                      I further agree to submit to the jurisdiction of the United States District Court for
14
15   the Northern District of California for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17
18
19   Date: _________________________________
20
21   City and State where sworn and signed: _________________________________
22
23   Printed name: ______________________________
24
25   Signature: __________________________________

26
27
28
            Case 4:20-cv-04887-JSW Document 111 Filed 12/02/20 Page 16 of 16




                                     CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on December 2, 2020, I electronically transmitted the foregoing

 3   document, and any attachments thereto, to the Clerk’s Office using the U.S. District Court for the
 4
     Northern District of California’s Electronic Document Filing System (ECF), which will serve a
 5
     copy of this document upon all counsel of record.
 6
 7                                               By: /s/ Joshua S. Press
 8                                                   JOSHUA S. PRESS
                                                     Trial Attorney
 9                                                   United States Department of Justice
                                                     Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
